 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDcards, personnel records and reports, and all other such data required to computethe backpay due.(c)Post at its plant in Greensboro, North Carolina,copies of the notice attachedhereto marked"Appendix."Copies of said notice,to be furnishedby theRegionalDirector for the Eleventh Region,shall, after being duly signed by a representativeof the Respondent,be posted byit immediately upon receipt thereof, and be main-tained for a period of 60 consecutive days thereafter,in conspicuous places, includingallplaces where notices to employees are customarily posted.Reasonable stepsshall be takenby theRespondent to insure that such notices are not altered, defaced,or coveredby any othermaterial.(d)Notify theRegional Directorfor theEleventh Region,in writing,within 20days from the date of receipt of this Intermediate Report and Recommended Order,what steps have been taken in compliance therewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify you that:WE WILL NOT discharge or otherwise discriminate against our employeesbecause they engage in concerted activities for their mutual aid or protection.WE WILL NOT interfere in any like or related manner with any of the rightsguaranteed our employees under Section7 of the Act.WE WILL offer John H.Jones, Joseph W.Jones, and Edward H.Martin im-mediate and full reinstatement to their former or substantially equivalent posi-tions,without prejudice to their seniority or other rights and privileges, andmake them whole for any loss of pay suffered as a result of the discriminationagainst them.FANT MILLING COMPANY,INC., D/B/AGLADIOLA Biscurr COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the datehereof,and must not bealtered, defaced,or covered by any other material.Local 459, International Union of Electrical,Radio and MachineWorkers, AFL-CIOandFriden,Inc.andNovelty Veiling Co.,Inc.CasesNos. 2-CC-603 and 2-CC-608.November 22, 1961DECISION AND ORDEROn June 22, 1961, Trial Examiner William F. Scharnikow issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action,as setforth in the Intermediate Re-port attached hereto.Thereafter, the Respondent and the GeneralCounsel filed exceptions to the Intermediate Report, and the Respond-ent filed a brief in support of its exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection with134 NLRB No. 61. LOCAL 459, INT'L UNION OF ELECTRICAL, RADIO, ETC.599this case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following modificationsand additions.We find, as did the Trial Examiner, that the Respondent's picket-ing violated Section 8 (b) (4) (i) and (ii) (B) of the Act.However,with respect to Respondent's violation of clause (i) of Section 8 (b) (4),we agree with the Trial Examiner only to the extent that he reliesupon the criteria which we recently set forth inMinneapolis HouseFurnishing.'InMinneapolisthe Board overruled thePerfection Mattresshold-ing 2 that "the foreseable consequence, or stated differently, the naturalor probable result of picketing at an entrance used in part by [second-ary] employees is to induce a strike," and that "Section 8(b) (4) (i)is not concerned with the intention which might underlie the picket-,ing if the picketing has the proscribed effect of inducing" a work stop-page by an employee or employees of a secondary employer. Theeffect of the Board'sMinneapolisdecision is that picketing at a sec-ondary employer's premises is notper sean "inducement or encour-agement" of secondary employees within the meaning of subsection(i) of Section 8(b) (4), but an issue to be resolved in the light ofall evidence in a particular case.As a result, the Board now appliesthe same test, in determining the intent of common situs picketingwhere an alleged violation of clause (i) is involved, as that of theUnited States Court of ' Appeals for the Second Circuit .3Accord-ingly, we rely upon that portion of the Intermediate Report whichsets forth in detail all the evidence surrounding the picketing hereinin finding that the Respondent intended its picketing to induce orencourage secondary employees in violation of Section 8(b) (4) (i)of the Act.''Upholsterers Frame & Bedding Workers, Twin City Local No. 61, et al.(MinneapolisHouse Furnishing Company),132 NLRB 40.2United Wholesale and Warehouse Employees, Local261, Retail,Wholesale and Depart-ment Store Union, AFL-CIO (Perfect-ton Mattress & Spring Company),129 NLRB 1014,1019-1020,1023Member Leedom would adhere to the majority decision in that case.2 SeeN L R B.v.Business Machine and Office Appliance Mechanics Conference Board,Local 459,International Union of Electrical,Radio & Machine Workers,CIO (RoyalTypewriter Co ), 228 F. 2d 553 (C.A. 2), setting aside 111 NLRB 317, cert denied 351U S. 962;N L R B.vLocal 50, Bakery&ConfectioneryWorkers International Union(Arnold Bakers,Inc ),245 F 2d542 (C A.2), setting aside 115 NLRB 13334We do not adopt the Trial Examinei'spartial reliance upon thePerfection MattresscaseAs indicated above,Member Leedom would rely upon that case,as an additionalbasis for finding the violation 600DECISIONSOF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent, Local 459, In-ternationalUnion of Electrical, Radio and Machine Workers, AFL-CIO, its officers,agents,representatives,successors,and assigns, shall :1.Cease and desist fromengagingin, or inducingor encouragingany individual employed by Novelty Veiling Co., Inc., United StatesSteel Corp., Joseph Seagram & Sons, Inc., Socony Mobil Oil Co., Inc.,Gimbel Brothers, Inc., American Export Lines, Inc., National Broad-casting Co., Inc., Lennen and Newell, Inc., Troster Singer & Com-pany, Weedon & Co., Inc., A. C. Nielsen Co., or by any other employeror person engaged in commerce or in an industry affecting commerce,other than Friden, Inc., to engage in, a strike or a refusal in thecourse of his employment to use, manufacture, process, transport, orotherwise handle or work on any goods, articles, materials, or com-modities, or to perform any services; or threatening, coercing, orrestraining any of the aforesaid employers or any other employeror person engaged in commerce or in an industry affecting commerce,where an object thereof in eithercase isto force or require any ofthe said employers or any other employer or person, to cease doingbusiness with Friden, Inc.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Post in the Respondent's business offices and meeting halls,copiesof the notice attached hereto marked "Appendix." 5 Copies ofsaid notice, to be furnished by the Regional Director for the SecondRegion,shall, after being duly signed by the Respondent's authorizedrepresentative, be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices to membersare customarily posted.Reasonable steps shall be taken to insurethat suchnotices arenot altered, defaced, or covered by any othermaterial.(b)Sign and mail sufficient copies of said notice to the RegionalDirector for the Second Region for posting, the employers hereinbeing willing, at all locations where notices to their respective em-ployees are customarily posted.(c)Notify the Regional Director for the Second Region, in writing,within 10 days from the date of this Order, what steps have been takento comply herewith.B In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." LOCAL 459, INT'L UNION OF ELECTRICAL, RADIO, ETC.601APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 459, INTERNATIONAL UNION OFELECTRICAL RADIO AND MACHINE WORKERS, AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our members that ;WE WILL NOT induce or encourage any individual employed byNovelty Veiling Co., Inc.; United States Steel Corp.; JosephSeagram & Sons, Inc. ; Socony Mobil Oil Co., Inc. ; GimbelBrothers, Inc.; American Export Lines, Inc.; National Broad-casting Co., Inc.; Lennen and Newell, Inc.; Troster Singer &Company; Weedon & Co., Inc.; A. C. Nielsen Co.; or by anyother employer or person engaged in commerce or in industryaffecting commerce, other than Friden, Inc., to engage in a strikeor a refusal in the course of his employment to use, manufacture,process, transport, or otherwise handle or work on any goods,articles,materials, or commodities, or to perform any services,with an object of forcing or requiring any of the said employers,or any other employer or person, to cease doing business withFriden, Inc.WE WILL NOT threaten, coerce, or restrain any of the first 11employers mentioned in the preceding paragraph, or any otheremployer or person engaged in commerce or in an industry affect-ing commerce, with an object of forcing or requiring such em-ployers or any other employer or person to cease doing businesswith Friden, Inc.LOCAL 459, INTERNATIONAL UNION OF ELECTRICALRADIO AND MACHINE WORKERS, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe complaintsin the above-entitled cases,which were consolidatedfor hearingand decision,allegethat theRespondent Unioncommittedunfairlaborpracticesaffecting commercewithin themeaning of Sections8(b)(4)(i)and (ii)(B) and2(6) and (7) of the National LaborRelationsAct, as amended, 29 U.S.C., Secs. 151,et seq.,thatis, (i) by inducing and encouraging individualsemployed by 11 namedemployersand other employers engaged in commerce,to engagein strikes or torefuse to perform servicesfor theirrespective employers,and (ii)by threatening,coercing,and restrainingeach of theseemployers,in each casewithan object offorcing and requiring these employers,to cease doing businesswith Friden, Inc 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn itsanswers to the complaints, the Respondent generally denies the allegationsthat it has committed any of these unfair labor practices.Pursuant to notice, a hearing was held in New York City on March 20, 1961,beforeWilliam F. Scharnikow, the Trial Examiner duly designated by the ChiefTrial Examiner. The General Counsel, the Respondent, and also the two ChargingParties, Friden, Inc., and Novelty Veiling Co., Inc., appeared by their respectivecounsel and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon theissues.At the con-clusion of the hearing, I heard oral argument by the General Counsel and Counselfor the Respondent. Since the close of the hearing, I have also received briefs fromthe General Counsel and counsel for Friden, Inc.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESSES OF THE EMPLOYERSFriden, Inc., a California corporation, is engaged in the manufacture, sale, andservice of various business machines and systems and maintains its principal officesin California with branches in various other States, including a New York Citybranch at 331 Madison Avenue, New York City.During the representative yearpreceding the hearing, Friden purchased and procured delivery to its New Yorkbranch from States other than New York, goods and materials of a value of morethan $50,000.During the same representative year, Friden sold and distributedat its New York branch, products of a value of more than $50,000, of which morethan $50,000 was shipped from its New York branch directly to States of the UnitedStates other than the State of New York.The following 11 employers maintain offices in various office buildings in NewYork City, in which they use business machines sold to them and serviced by Friden,Inc., in the regular course of Friden's business:(1)Novelty Veiling Co., Inc. (herein called Novelty), an importer and distributorof scarfs and ladies' accessories, which annually purchases and receives goods andmaterial of a value of more than $50,000 directly from foreign countries and fromStates other than the States in which they are delivered to Novelty.(2)United States Steel Corp. (herein called U.S. Steel), which manufactures,processes, and sells iron, steel, and related products and which, in the course of itsoperations, annually sells and ships products of a value of more than $1,000,000,directly to customers in States of the United States other than those in which itsplants are located.(3) Joseph Seagram & Sons, Inc. (herein called Seagram), which is engaged inthe distillation, processing, distribution, and wholesale of alcoholic beverages andrelated products, and which annually sells products of a value in excess of$600,000,000, over $500,000 of which is annually shipped directly to customerslocated outside the State in which the Seagram branch is located.(4) Socony Mobil Oil Co., Inc. (herein called Socony), which is engaged in theproduction, sale, and distribution of gasoline, oil, and related products, and whichannually sells products of a value of more than $50,000 directly to customers locatedoutside the States in which Socony's plants are located.(5)Gimbel Brothers, Inc. (herein called Gimbels), which operates retail storesin several States, which annually sells goods of a value of more than $1,000,000, andwhich, in the operation of a store in New York City, annually purchases and receivesgoods of a value of more than $100,000 directly from suppliers located outside theState of New York.(6)American Export Lines, Inc. (herein called American), which is engaged inwater transportation between the several States and with foreign countries, andwhich, in the course of its business, has gross annual revenues in excess of $2,000,000.(7)National Broadcasting Co., Inc. (herein called NBC), which operates radioand television broadcasting facilities from which it derives a gross annual income ofmore than $100,000.(8)Lennen and Newell, Inc. (herein called Lennen), which provides and per-forms advertising and related- services, with a gross annual income of more than$1,000,000 for such of these services as are rendered and performed by it in Statesother than the States in which its offices and places of business are located.(9)Troster Singer & Company (herein called Troster), which is engaged inNew York City as broker-dealer in over-the-counter securities with gross annualsales in excess of $1,000,000, more than $50,000 of which is represented by salesdirectly to customers located outside the State of New York. LOCAL 459, INT'L UNION OF ELECTRICAL, RADIO, ETC.603(10)Weeden&Co., Inc.(herein-calledWeeden),which is a dealer in securitieswith annual sales exceeding$700,000,000,more than$500,000 of which is repre-sented by sales directly to customers outside the State in which the particular Weedenbranch is located.'(11)A. C.Nielsen Co.(herein called Nielsen),which is engaged in marketingresearch and the performance of related services and which,in the operation of itsNew York office,annually performs services of a value in excess of $1,000,000 inStates other than the Stateof New York.Upon the foregoing facts, I conclude(as the Respondent concedes)that Friden,Inc., and these 11 customers are each engaged in commerce and in business affectingcommerce within themeaningof the Act, and that it will effectuate the purposesand policies of the Act for the Board to take jurisdiction in the present cases.II.THE RESPONDENT LABOR ORGANIZATIONThe Respondent,Local 459,International Union of Electrical Radio and MachineWorkers,AFL-CIO,isa labor organization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. The factsSince 1955,the Respondent has been the recognized collective-bargaining agent ofFriden's service department employees who work in and out of Friden's service shopat 331 Madison Avenue, New York City. On October 16, 1960, a contract coveringthese employees expired and, on the following day, there being a dispute betweenthe Respondent and Friden as to the terms of a new contract, the Respondent calleda strike of the service department employees.As a result, 46 of the 77 servicedepartment employees went on strike and picketed not only the Madison Avenueservice shop but also Friden's New York City sales office at 103 Park Avenue.Twoother offices used by Friden's salesmen on E. 42d Street were not picketed.In spite of the strike,Friden continued to provide maintenance and repair servicefor its customers under its warranties and service contracts,and upon other specialrequests not covered by these contracts.In all instances, it used its 30 nonstrikingregularNew York City service employees, supplemented by a number of otherregular service employees from its own shops outside New York City.Because all sixNew York City shopmen had struck, extensive repairs and overhauls were handledatFriden's other shops in Mineola and Brooklyn and, perhaps in a few instances,in the customers' offices.Although the usual maintenance and repair work wasalso performed in the customers' offices as it had been before the strike, Fridenchanged the routine of its servicemen.Before the strike, the servicemen had re-ported at the Madison Avenue service shop each morning, had been dispatched ontheir first assignments for the day, and had then proceeded to the customers' officeswith `necessary parts and their black tool kits.Additional assignments during theday had been made by telephone but the men had returned to the Madison Avenueshop at the end of each day, had punched out, and had left their tool kits to be pickedup again the following morning. But during the strike, the servicemen did not reportat the service shop to pick up their tool kits and receive their assignments. Insteadthey kept their kits with them or left them at a customer's office and received theirassignmentsfrom Friden by telephone.Nor did they return to the shop at the endof the day to check out. -Only occasionally did they come into the Madison Avenueshop during the middle of the day to pick up parts, and these appearances were ap-parently kept to a minimum since Friden also stocked parts in various hotel roomsfrom which they were delivered directly to the servicemen at the customers' offices,As a result of these arrangements, including the transfer of necessary shopworkto Mineola or Brooklyn, Friden was able to perform its maintenance and repair workfor its customers without any of its servicemen working at the Madison Avenueshop or even appearing there and having to cross the Respondent's picket line, exceptwhen they occasionally picked up parts at random times during the day.On October 17, 1960, the first day of the strike, the Respondent began picketingsome of Friden's customers in order(as Business representative George Gazetastestified) "to force the customers to stop allowinug scabs to service their equipmenton their own premises."As Gazetas further testified, this purpose was made clearand amplified in a series of eight letters which he mailed to Friden's New York Citycustomersfrom' October 21, 1960, through February 10, 1961.The first of theseletterswas, sent to 200 customers,and each of the remaining letters was mailed toa lesser but still a substantial number of the customers.Among the customers whoreceived one or more of these letters were 7 of the 11 secondary employers named 604DECISIONS OF NATIONAL LABOR RELATIONS BOARD-in the complaint and already referred to in section I of this report,i.e.,Novelty,U.S. Steel,Socony, American,Lennen,Weeden,and Nielsen.In these letters,the Respondent repeatedly warned the customers that if theypermitted Friden to service their machines during the strike, the customers wouldbecome "involved"or "enmeshed"in the Respondent's labor dispute with Friden.In all its letters, except the last two,the Respondent also urged the customers torefuse to permit Friden to service their machines during the strike.In the first two:letters of October 21 and November 16, 1960, it asked the customers to give Fridenwritten notice to this effect and to send the Respondent a copy of the notice. In-the next three letters mailed on December 28, 1960,and January 6 and 17, 1961, itwent further and asked the customers not to renew their service contracts withFriden and to demand refunds for Friden's failure to provide service.In addition,throughout the entire series of the letters, the Respondent attempted to force the',customers'compliance with these requests by threatening to picket them if theypermitted Friden'smechanics to service their machines and even to induce theiremployees to go on strike.'Thus, in the letter of October 21, 1960,which was mailedto 200 customers,including Weeden and Lennen,the Respondent stated that,"Underthe new Labor Law, our rights to protect our jobs by picketing the work`situs'where`scabs' are performing our work is still assured.Don't allow your premises to becomea `situs' of the strike.Don't allow `scabs'to perform work on your premises."And, in the period from October 21,1960, through January 27, 1961,this threat wasrepeated in stronger language in four of the five letters sentby theRespondent toFriden's customers,including Socony, U.S. Steel, Lennen, Novelty,and American.2Finally, in the last two letters which were mailed on January 26 and February 10,1961, the Respondent advised the customers that,because Friden had shown a willing-ness to negotiate,the Respondent had stopped picketing Friden's customers and thatthe customers were "free"to solicitFriden's services.But even in these last twoletters, the Respondent reaffirmed its right to picket customers and stated that itwould resume picketing if the negotiations to settle the strike were unsuccessful.3i For the'threat to induce the customers'employees to strike,see the quotation fromthe Respondent's letter of January 17,1901,which is set forth,among others, in thenext footnote2The threat was omitted only in a letter dated January 6, 1961 In the other letters,the threat was couched in the following language:Some companies have permitted scabs to work on their equipment and the Unionwill be forced to set picket lines at the premises where the struck work was beingdone.We hope that this does not have to occur at your premises(November 16,1960)The Union hopes that you did not get involved in the dispute with the FridenCompany.However, allowing scabs to work on your premises on struck work in-volves you directly,and unfortunately,theUnion must take action against thecustomers,to protect the interest of its membership. (December 28, 1960 )Friden has forced this strike to break the union of their employees.In this vaineffort Friden has involved many of its customers in the strike by forcing them tohave strikebreakers work on struck Friden equipment on the customer's premises.If this has happened on your premises,you are subject to picketing by the Union. . . .Your Company,according to the law, becomes the primary situs of the strikewhen scabs are doing the struck work on your premisesThis means that while thescab is on the premises the union is permitted by law,to place a primary picket linearound your premisesThis picket line can stop deliveries and can urge your em-ployees to strike while the scab is on your premisesCheck with your own attorneysif you doubt me.(One of two letters dated January 17, 1961.)The Friden Service Department strike continuesWe have reason to believe thatyour Company has allowed scab labor to service your Friden equipment.Therefore,you are subject to picketing by our Union unless you assure us, by return mail, thatyou do not intend to allow scabs to service your Friden equipment for the durationof the strike. (From a second letter dated January 17, 1961 )The Respondent's language to this effect in each of these two letters was the following:After fifteen(15) weeks of strike many customers have not received service fromFriden and have cooperated with the Union to this extent.During the next weekor so you are free to solicit Friden for these services,and as long as Friden shows awillingness to negotiate.We hope that the Union is never again forced to embarrassand inconvenience you. If this is necessary,however, you will be informed againand we hope that you will cooperate. (January 26, 1961.)We want to advise you that we are meeting again with the Friden Company onTuesday, February 14thIf this meeting does not produce concrete results towards LOCAL 459, INT'L UNION OF ELECTRICAL, RADIO, ETC.605During October, November,and December,1960,the Respondentalso orallythreatened to picket Friden's New York City customers in a number of telephoneconversations to which the parties stipulated.Thus, an agent of the Respondentcalled the offices of six of the customers (Weeden, NBC, Nielsen, Seagram, StaufferChemical Company, and National Starch & Chemical Company) and, in each in-stance,told the customer's official or office supervisor who took the call, that thecustomer would be picketed if it permitted Friden's mechanics to service machineson itspremises. In the cases of Weeden, NBC, and Nielsen, the Respondent's agentasked the customer's representative to write to Friden discontinuing service duringthe strike, and also told Weeden that the picket would be removed if such a letterwere written. It does not appear from the record what any of the six customersreplied to the Respondent's telephoned threats and requests except that Nielsenassured the Respondent's representative that it would not use Friden's services butrefused to write the requested letter.Furthermore, so far as the record shows, onlyWeeden, Seagram, and Stauffer of this particular group of six customers, werethereafter picketed by the Respondent.During thesameperiod of 3 months, telephone calls were also made to theRespondent by other Friden customers (Socony, U.S. Steel, Lennen, and CarroonReynolds) whose New York City offices were then being picketed by the Respondent.In each of these cases, the customer either protested the picketing or asked whatcould be done to stop it.Business Representative Gazetas, who answered thesecalls, told the Socony and U.S. Steel representatives that the picketing would bestopped only if an inspection of their offices by one of Respondent's representativesshowed that no Friden mechanics were working there. But the customers refused,although they assured Gazetas that no Friden mechanics were then on their premises.Gazetas told Lennen's and Carroon Reynolds' representatives that the pickets wouldbe removed if the customers would write to Friden discontinuing service during thestrike.Both Lennen and Carroon Reynolds complied but, although the pickets werelifted, Carroon Reynolds was again picketed a month and a half later.It is undisputed that, from October 17, 1960, to January 28, 1961, the Respondentcarried out its threats by intermittently picketing the office buildings or stores occu-pied by a substantial number of Friden's customers in New York City. In eachinstance, the pickets appeared during regular working hours, patrolled the sidewalkin frontof the public entrances used by the customer's employees and the employeesof other employersdoing businesswith the customers (and, in the case of Novelty,also the adjacent shippingentrance), and carriedsignsbearing the following legendwhich wereseenby some of the customer's employees:NOTICE TO THE PUBLIC ONLY. [nameof the customer] ALLOWS SCABSTO SERVICE THEIR FRIDEN EQUIPMENT. FRIDEN CALCULATINGMECHANICS ON STRIKE. LOCAL 459, IUE, AFL-CIO, OREGON 5-3792,160 FIFTH AVENUE.At times, this picketing took place in front of the store or office buildings oc-cupied by some of Friden's customers (i.e., Gimbels, Socony,Seagram,and Stauf-ferChemical Company) when Friden's mechanics were actually present in thecustomers'offices.But, inthe following instances affecting all of the secondaryemployers named in the complaint except Nielsen, the picketing occurred whennoneof Friden's mechanics werein the officesof the customers who were beingpicketed:Weeden & Co.October 17 to 30, 1960, between 9 a.m. and 5 p.m.Troster-Singer & Co., 2successive days in the latter part of November 1960between 12 noon and 2 p.m.National Broadcasting Company,latter part of October or early Novemberduring lunch period.Socony Mobil Oil Co.,December 29, 1960, at 10:30 a.m.,for approximately1hour.U.S. Steel Corp.,November 23 and December 29, 1960, and January 3, 1961,between 11 a.m. and 1 p.m.American Export Lines,December 30, 1960, and January 5, 1961,at 10:30 a.m.for one-half hour to 1 hour.Gimbel Brothers, Inc.,November 29, 1960, between 12noon and 1 p.m. andNovember 30, 1960, between 1 p m. and 4:30 p.m.Lennen & Newell, Inc.,on November 18, 1960,in the midafternoon.the settlementof our strike, we will again engage in the lawful picketing of cus-tomers(February 10, 1961 ) 606DECISIONSOF NATIONALLABOR RELATIONS BOARDJoseph Seagram & Sons, Inc.,on one occasion during December 1960, forabout 1 hour during the lunch period.Novelty Veiling Company,January 9 and 13, 1961, no specified hours.BusinessRepresentative Gazetas directed the Respondent's strike activities andordinarily dispatched the pickets.He admitted in his testimony that there weresome occasions(but was not specific as to which they were) when the Respondentpicketed a customer, knowing that there were then no Friden servicemen on thecustomer's premises.He explained that these were eitherinstancesinwhich "we[had] sent pickets and we were not able to get them back after we realized it wasan error," or instances in which another agent of the Respondent had dispatchedthe pickets and had not followed Gazetas' "instructions."But as a rule, accordingtoGazetas' testimony, the Respondent picketed Friden's customers only whileFriden'smechanics were actually working in the particular customer's offices orwhen, upon information received by it it had reason to believe that Frieden's menwere there.As Gazetas described his selection of the customers who were picketed:We had a procedure whereby we tried to secure information from varioussources to determine which of the customers of Friden were receiving and ac-cepting service and repair work on their Friden equipment on their premises.When we had information to that effect, we would dispatch pickets and whenwe had an agreement from the [customer] that the scabs would not remainthere or would not come back, we would remove the picket line.According to Gazetas, he dispatched pickets to the various customers' premises,principally on the basis of "tips" not only from strikers who followed Friden's non-striking servicemen to the customers' offices, but also from members of the Re-spondent who worked as servicemen for other business machine companies. Inaddition, the strikers furnished him with the names of Friden's principal customers,the amount of Friden equipment used by them, and the frequency with which thesecustomers normally required the services of Friden's mechanics in their offices.He testified that when he had reason to believe that any of these customers must beavailing themselves of Friden's services because of the amount of Friden equipmentused and the frequency of service in the past, he frequently attempted to verify thisbelief by asking the customers for permission to check their premises but that "thecustomers in large part refused to cooperate in allowing us to investigate" andthat therefore "we assumed that they were accepting the services of these non-strikers and we picketed [the customers]."B.Conclusions1.General analysis of the issues and the main contentions of the partiesThe broad problem presented by this case is whether the Respondent's picketingand threats to picket Friden's customers violated the provisions of Section 8(b) (4) (i)and (ii)(B) of the Act which make it an unfair labor practice for a labor organi-zation either (i) "to induce or encourage" any employee to refuse to perform servicesfor his employer, or (ii) "to threaten, coerce, or. restrain" any employer, when, ineither case, "an object" of such conduct is that of "forcing or requiring" the em-ployer "to cease doing business" with any other employer or person.The answerto this question, of course, requires findings as to whether the ultimate object of theRespondent's conduct was the statutorily proscribed object of forcing the customersto cease doing business with Friden and also, whether, as the Respondent contends,Friden's customers became allies of Friden during the strike and were therefore law-fully subject to the Respondent's picketing pressures.But, as I view this case,, the,only substantial, contested issues requiring extended treatment in this report, arewhether the Respondent's conduct constituted such inducement or encouragementof the customer's employees as to be an unfair labor practice within the meaning ofsubdivision (i) of Section 8(b)(4)(B), and also such coercion of'the customers asto be an unfair labor practice within themeaningof subdivision (ii).In their arguments on theseissues,the General Counsel and the Respondent haveboth referred me to theRoyal Typewritercase in which the Second Circuit Courtof Appeals set aside an earlier Board order against the present Respondent basedupon its picketing of the customers of another business machine manufacturer in1954.4Despite the court's reversal of the Board in thiscase,the General Counsel'N.L R.B. v.BusinessMachine and Office Appliance Mechanics Conference Board,Local ¢59, International Union of Electrical, Radio & Machine Workers, CIO (RoyalTypewriter Go),228 F. 2d 553 (CA. 2), setting aside ]11 NLRB 317, cert. denied351 U.S. 962. LOCAL 459, INT'L UNION OF ELECTRICAL, RADIO, ETC.607contends that the basis of the Board's decision was'sound,that the Board has ad-hered to the same views in subsequent cases with the approval of other circuitcourts of appeals, and that the Board's decision inRoyal Typewriter,rather thanthe decision of the Second Circuit Court of Appeals, should therefore control thedisposition of the present case.The Respondent on the other hand,rests its argu-ment in the present case,principally upon the court's decision inRoyal Typewriter.In addition to this main conflict, the General Counsel and the Respondent havesubmitted other arguments to support their respective positions in the present case.Thus, the General Counsel contends in his brief that the Respondent's picketing ofFriden's customers did not satisfy the requirements of the Board sMoore Dry Docktests for permissible picketing at the premises of secondary employers 5 in that thepicketing occurred in some instances when none of Friden's employees were on thecustomers'premises and, in all instances(even when Friden'smechanics were there),itnot only failed to disclose clearly that the Respondent's dispute was with Fridenas the primary employer, but sought to create the impression that its dispute waswith the customers, who were in fact neutralsUpon this and the other evidencein the case, the General Counsel argues that the Respondent "sought to induce andencourage [the customers'] secondary employees to engage in a strike or refusalto work in violation of Section 8(b) (4) (i) (B)" and (citing theMusicians'case)7that it is immaterial that no actual work stoppage occurred.Relying upon theBoard's decision in thePerfection Mattresscase,8 he also contends that the "naturaland probable consequences" of the Respondent's picketing at entrances used by thecustomers' employees was to induce them to engage in a strike and that whether itwas the Respondent's actual intention to induce them to do so, is irrelevant.Finally,in support of the allegation of the complaints that the Respondent's picketing andthreats constituted coercion and restraint of the customers in violation of Section8(b)(4)(ii)(B) of the Act, the General Counsel again relies upon the Board's de-cision inPerfectionMattressand also upon its decision in theGilmore Construc-tionCompanycase.9Counsel for Friden makes essentially the same arguments inhis brief, with additional supporting detail.Although the Respondent has filed no brief, its counsel generally outlined its po-sition in the course of oral argument at the hearing. In addition to his broad re-liance upon the court's decision in theRoyal Typewritercase, he argued that theRespondent had complied with theMoore Dry Docktests for permissible roving orambulatory picketing, by stating in its picket sign that Friden's employees were onstrike, and by picketing customers only when Friden's mechanics were either actuallyon their premises or when the Respondent had reason to believe that they were.Finally,Respondent's counsel contended in substance that, in accordance with hisview of congressional intent, picketing could amount to restraint and coercion ofemployers in violation of the provisions of Section 8(b)(4)(ii)(B) only when thepicketing has induced or encouraged a work stoppage by their employees in vio-lation of Section 8(b) (4) (i) (B).With these contentions of the parties in mind, we may now turn to considerationof whether or not the Respondent's conduct was violative of the Act.2.Therelationship between Friden and its customers,and the Respondent'sobject in picketing and threatening the customersAs I have found,in the normal course of Friden's business operations both beforeand during the strike,itsmechanics have repaired and serviced its machines in itscustomers' offices.Those customers who still avail themselves of Friden's services ontheir own premises during the strike, merely continued their previous business rela-tionship with Friden without change.They performed no work which had beendone by Friden's employees before the strike, lent no additional facilities to Fridenbecause of the strike,and (contrary to the Respondent's contention in its letters and5 The Board's tests and its rationale were set forth inSailors'Union of the Pacific,AFL (Moore Dry Dock Company),92 NLRB 547, at page 549O Presumably because the evidence shows that Friden's nonstriking mechanics appearedonly irregularly and infrequently at Friden's service shop during the-strike, the GeneralCounsel makes no contention that the Respondent should have limited its picketing toFriden's business premisesCfWashingtonCocaCola Bottling Works, Inc,107 NLRI:299, enfd 220 F 2d 380 (C A D C ).4N L R B. v Associated Musicians, Local 802, AFL (Gotham Broadcasting Corp (Sta-tionWINS)),226 F 2d 900, 904-905 (C A 2), cert denied 351 U S 962$ Perfection Mattress&Spring Company,129 NLRB 10149 GilmoreConstruction Company,127 NLRB 541, enfd as modified 285 F 2d 397 (C A 8) 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDoral communications to the customers and the arguments made by its counsel at thehearing) became in no sense allies of Friden in the strike controversy but remainedneutral employers entitled to the protection of the provisions of Section 8(b)(4)(B).iOFurthermore, since Business Representative Gazetas admitted that the pur-pose of the Respondent's picketing and its threats to picket Friden's customers was toforce the customers to stop using Friden's maintenance and repair service during thestrike, it is clear that the object of the picketing and the threats was, in the languageof Section 8(b) (4) (B), that of "forcing and requiring" the customers "to cease doingbusiness" with Friden.The substantial questions remaining for decision are whether, having this pro-scribed object, the Respondent's acts constituted such inducement or encouragementof the customers' employees to refuse to work or perform their customary -servicesfor their respective employers, and also such coercion and restraint of the customersas to be the unfair labor practices forbidden by Section 8(b)(4)(i) and (ii) (B) ofthe Act.As I have noted, the opposing arguments of the General Counsel and coun-sel for the Respondent assume that the Board will apply itsMoore Dry Docktestsin the present case. In addition, they focus attention upon the divergent views ex-pressed by the Board and the Second Circuit Court of Appeals in theRoyal Type-writercase.TheMoore Dry Docktests and the points of disagreement between theBoard and the court have thus been made the background against which the partieshave asked the Board to decide the present case.3.TheMoore Dry DocktestsTheMooreDry Docktests were formulatedby theBoard in the general course ofitsrecognition and development of the distinction between permissible"primary"action and forbidden"secondary"action by unions under what was originally Sec-tion8(b)(4)(A)of the Taft-HartleyAct of 1947and is now substantially Section8(b) (4) (ii) (B) of the Act as a result of the Landrum-Griffin amendment of 1959.The Supreme Court, in theGeneral Electricplant gate case,iihas just held that thisdistinction,although originally not set forth in the Act,was implicit in the provisionsof Section8(b)(4)(A)and has also,with some refinement and modification, gen-erally approved the Board's case-by-case application of the distinction,including useof theMoore Dry Dockcriteria.In any event,in 1959 Congress had already adoptedthe distinction and approved the Board's application of theMoore Dry Docktestswhen appropriate,by including in the amendatory provisions of Section 8(b) (4) (B),the proviso"that nothing contained in this clause(B) shall be construed to makeunlawful,where otherwise not unlawful,any primary strike or primary picketing." 12There are two elements essential to a finding that a union's picketing has violatedthe so-called"secondary boycott" provisions contained originally in Section 8(b)(4) (A) ofthe Taft-Hartley Act and now in Section 8(b) (4) (i) (B) of the Landrum-"Under the Board'sandthe courts'decisions,another employer is regarded as an"ally" of the primary employer only when their businesses are commonly owned andcontrolled or when, because of the strike, it renders unusual assistance to the primaryemployer in his business operations, such as the performance of struck work.NationalUnion of Marine Cooks and Stewards,et al,CIO (Irwin-Lyons Lumber Company), 87NLRB 54;Polar Water Company,120 NLRB 155;Wai choose and Distribution WorkersUnion, Local688,affiliated with International Brotherhood of Teamsters, etc. (BachmanMachine Company),121 NLRB 1229;Douds v Metropolitan Federation of Architects, etc,75 F. Supp 672 (S D N Y);N L.R B v. Business Machine and Office Appliance MechanicsConference Board, Local 459, etc,228 F. 2d 553 (CA. 2), cert. denied 351 US. 962;N.L R.B. v Springfield Building and Construction Trades Council, et al. (Leo SpearConstruction Co ),262 F 2d 494, 498-499 (C A.1) ; N.L R B v Dallas General Drivers,Warehousemen & Helpers, Local No. 745, AFL-CIO (Associated Wholesale Grocery ofDallas),264 F 2d 642, 647 (CA5) ; Local No 24, International Brotherhood of Team-sters, etc (A C E. Transportation) v. N L R B ,266 F 2d 675, 680 (C A D.C ) ;HighwayTiuckdrsvers and Helpers, LocalNo107, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, Independent(Ross &Company, Inc.),130NLRB 943, footnote 12See also Sherman, Primary Strikes and Secondary Boycotts,5 Labor Law Journal 241, 244-246 ; Koretz, Secondary Strikes and Boycotts, 59 ColumbiaLaw Review 125, 141-144."Local 761, International Union of Electrical, Radio and Machine Workers, AFL-CIOv.N L R B. and General Electric Company,366U S 667, reversing 278 F 2d 282(C A D C) and 123 NLRB 1547, and remanding the case for further findings by the Board"See NLRB Legislative History of the Labor-Management Reporting and Disclosure Actof 1959 (hereinafter referred to as Legislative History), vol I, pp. 942-943, 1431-1432,1433, 1857, and 1858 LOCAL 459, INT'L UNION OF ELECTRICAL, RADIO, ETC.609'Griffin amendments: The picketing must induce or encourage employees of a sec-ondary or neutral employer to refuse to perform their usual services for theiremployer.And the picketing must also have the proscribed object of compelling thesecondary employer to cease doing business with the struck or primary employer.In itsGeneral Electricdecision,supra,the Supreme Court has summarized and, withsome modification and refinement not pertinent to the present case, has generallyapproved the results of the Board's and the courts' attempts to carry out "the dualcongressional objectives" of giving effect to these provisions "shielding unoffendingemployers and others from pressures in controversies not their own," and at the sametime, preserving within reasonable limits the right of a union to exert traditional pri-mary pressures upon the employer with whom it has its dispute.13Thus the Courtapproved the Board's present position that the right of a union to picket premises.occupied and used solely by the struck employer is primary and unqualified by theboycott provisions of Section 8(b) (4), even though one of the objects of the picketingis to induce or encourage secondary employers to refuse to perform their servicesthere and thus to force their employers to cease doing business with the struck em-ployer.(See 366 U.S. 667.)The Court has also approved the Board's conclusions.that,when a union pickets the ambulatory situs of the struck employer's businessoperations at the premises of a secondary employer or when it pickets a commonsitus of the primary and secondary employers' operations, its right to picket is quali-fied by the boycott sections of the Act and that, in determining whether such picket-ing is primary and permissible or secondary and forbidden by Section 8(b)(4),"there must be a balance between the union's right to picket and the interest of thesecondary employer in being free from picketing." (See 366 U.S. 667.)The Board's attempt to strike this balance was made in itsMoore Dry Dockdeci-sion in 1950. In its opinion in that case, it set forth the following conditions whichit said must be satisfied by primary, permissible picketing in ambulatory and common.situs cases:[P]icketing of the premises of a secondary employer is primary if it meetsthe following conditions: (a) The picketing is strictly limited to times whenthesitusof dispute is located on the secondary employer's premises; (b) at the,time of the picketing the primary employer is engaged in its normal business atthesitus; (c)the picketing is limited to places reasonably close to the location ofthesitus;and (d) the picketing discloses clearly that the dispute is with the pri-mary employer. [Footnotes omitted.]The value of these criteria lies primarily in their utility in determining whetherin any given instance the union's object in picketing is primary or secondary, i.e.,whether the union's action is directed solely against the primary employer and hisbusiness operations or whether it is also directed against the secondary employerto force him to cease doing business with the primary employer.For a failure-to satisfy any one or more of the fourMoore Dry Dockconditions is strong indica-tion that the picketing is aimed at the secondary employer as well as the primaryemployer and therefore that the object of the picketing is the object proscribedoriginally by Section 8(b)(4)(A) and now by Section 8(b)(4)(i)(B) of the Act.If this were the only value in the use of theMoore Dry Docktests, their applica-tion in the present case would be unnecessary for, as I have found, the object ofthe Respondent's picketing Friden's customers was admittedly the proscribed objectof forcing Friden's customers to stop using Friden's repair and maintenance services.But when picketing occurs in the presence of the employees of a secondary em-ployer, failure to meet theMoore Dry Dockconditions also furnishes a strong basis,for believing and finding (if it be material in some cases -as the Second CircuitCourt of Appeals has apparently held) 14 that the picketing is directed not only tothe attention of the nonstriking primary employees but also to the attention of thesecondary employees, for the purpose of inducing or encouraging the secondaryemployees to refuse to perform their usual services and thereby coercing theiremployees to cease doing business with the primary employer. (See, for example,John A. Piezonki, d/b/a Storer Steel Service v. N.L.R.B.,219 F. 2d 879, 883,(C.A. 4).)Thus, failure to comply with theMoore Dry Docktests in ambulatorypicketing cases is presumptive of both the object and the means proscribed by theboycott sections of Section 8(b)(4) of the Act.The Supreme Court in theGeneral Electriccase has recognized the proprietyof this use of theMoore Dry Dockstandards by the Board as "presumptive" of13 366 U S 667, quoting fromN L R.R v Denver Building and Construction Trades-Council,et at(Gould & Preisner),341 U.S. 675, 692.1a See the discussion of the cases in the next section of this report630849-62-vol 134-40 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe legality or illegality of picketing in ambulatory and commonsituscasesItssole criticism was that at times "theDry Docktests[have been] mechanically ap-plied so that a violation of one of the standards was taken to be presumptive ofillegal activity.For example,failure of picket signs clearly to designate'the em-ployer against whom the strike was directed was held to be violative of § 8(b) (4) (A),SeeSuperiorDerrick Corp. v. N.L.R.B.,273 F. 2d 891 (C.A.5); N.L.R B. v. TruckDrivers and Helpers Local Union 728, Teamsters, etc.,249 F. 2d 512 (C.A.D.C.);N.L.R.B. V. Truck Drivers and Helpers Local Union 728, Teamsters, etc., 228 F.2d 791." (U.S. at 48 LRRM at 2214. )Similar cautions against an automatic reliance by the Board on theMoore DryDockstandards alone, had been expressed by the circuit courts of appeals. Inthese cases, the courts,whether enforcing or setting aside Board orders againstpicketing unions, recognized the tests as evidentiary of the union's objectives althoughnot conclusive, with one court pointing out specifically that the Board must also"consider other factswhichare relevant and perhaps countervailing." isIn sum, application of theMoore Dry Docktests in ambulatory situs casesfurnishes a presumptive factual base for concluding whether an object of the picket-ing was to force a secondary employer to cease doing business with the primaryemployer by inducing or encouraging secondary employees to refuse to performservices for their employers.But all other pertinent facts, whether they providesupport or are inconsistent with the presumption, must also be considered.4.The conflicting views of the Board and the Second Circuit Court of AppealsIn the course of oral argument at the hearing, Counsel referred me to theRoyalTypewriterandTexacocases inwhich Board orders against the presentRespondent were set aside by the Second Circuit Court of Appeals.18 In each ofthese cases, the Board found that the Respondent had picketed the office buildingentrances used generally by the public and employees of tenants who were customersof another business machine manufacturer with whom the Respondent had a dis-pute, for the purpose of forcing the customers to cease doing business with themanufacturer.The Board concluded that the picketing induced and encouragedthe customers' employees to stop work and therefore violated the provisions ofwhat was then Section 8(b) (4) (A) and is now substantially Section 8(b) (4) (i) (B)of the Act as amended in 1959. But it did not make any specific finding that theRespondent intended the picketing to induce or encourage the customers' employeesto stop work nor that the inducement and encouragement of the employees was the"natural and probable consequence" of the picketing. Instead, it adopted withoutcomment, the holding of the Trial Examiner in the RoyalTypewritercase, thatintent to induce a work stoppage was irrelevant "where the natural and probableconsequence of the Act in question is to produce a prohibited resultby anillegalmeans.Radio Officers Union of the Commercial Telegraphers Union, AFL v.N.L.R.B., 347 U S.17."The court's reversals of the Board's unfair labor practice findings in both theRoyaland theTexacocases, was based upon its holding in theRoyalcase that intentto induce or the probability of inducement,isan essential element of the unfairlabor practice.Thus, in the principal opinion of Judge Lumbard in theRoyalcase,the court explained its reversal of the Board in the following passages (228 F. 2d553 at pp. 559-561) :.the Trial Examiner found that the Union's intent not to induce em-ployees was irrelevant if there was in fact,inducement of the employees.Hence15 Sales Drivers,Helpers & Building Construction Drivers,Local-Union 859, Teamsters,etc (CampbellCoal Co ) v NLRB ,229 F. 2d 514, 517-518 (C A.D C ), setting aside110 NLRB 2192, ,cert. denied-351 U.S 927,;Retail Fruit & Vegetable Clerks Union, Local1017 and Retail Grocery Clerks Union, Local648,Retail Clerks International Association,AFL-CIO (Retail GroceryAssociationof San Francisco) v N L IL B,249 F 2d 591, 596(CA 9), enfg 116 NLRB 856;NLRB v Local294,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America(K.C.RefrigerationTransportationCo ),284 F. 2d 887, 890-891 (CA 2), enfg 124 NLRB 1245 ;NLRB vInternationalHod Carriers,Building and Common Laborers'Union of America, LocalNo 1140, AFL-CIO (GilmoreConstructionCo ), 285 F 2d 397, 401-402 (CA.8),modi-fying and enfg. 127 NLRB 541.16Business Mach4ne and Office Appliance Mechanics Conference Board, Local 459, etc(RoyalTypewriter Company Inc ),111 NLRB 317, reversed in 228 F. 2d 553 (C A. 2),certdenied 351 U.S 962;Business Machine and Office Appliance Mechanics ConferenceBoard, Local 459, etc. (Texaco, Inc ),125 NLRB 34, reversed in 289 F. 2d 62 (CA 2) LOCAL 459, INT'L UNION OF ELECTRICAL, RADIO, ETC.611he made no finding that it was an object of the Union to influence employees,nor did the Board make any additional finding in this respect.We thereforehave a situation where the Board found neither an attempt to affect employeesnor any actual effect upon them from which the intent could be inferred. TheTrial Examiner went no further than to find that the "natural and probableconsequence of," the picketing was to induce or encourage the employees toengage inconcerted activity.The words of the statute, "to induce or encourage," do not necessarily carrywith them a requirement that intent to induce or encourage be shown. Itmay be true that something less than a finding of specific intent to induce orencourage employees will suffice to support the Board's conclusion that § 8(b)(4) (A) has been violated. If it were shown that such inducement was the in-evitable result or even the "natural and probable consequence" of the picketingthiswould perhaps be enough.Certainly if it were shown that the employeesactually ceased work, no finding of intent would be necessary.But in thiscase there was insufficient evidence to support any of these findings. It wasnot shown that the picketing had any tendency to induce the employees tostrike or to cease performing services.The evidence showed, on the contrary,that no employee refused to work or to use a Royal machine.Since we find in this case neither intent to induce, nor effective inducement,nor even probable inducement of employees, we conclude that there is nosubstantial evidence to support the Board's finding of unlawful inducement andencouragement of employees in violation of § 8(b) (4) (A).Following its decision in theRoyalcase, the court gave further expression to thisviewpoint in the secondArnold Bakerscase,17 indicating (if I have correctly readJudge Lumbard's opinion, in this case) that the court has been concerned, prin-cipally if not completely, with what it believes to be the Board's willingness toconclude from the mere fact of secondary picketing that there is a resulting prob-ability of inducement and encouragement of neutral employees in violation of theAct.Thus, Judge Lumbard, again speaking for the court, said (245 F. 2d at pp.548-549):Nor is there any support in the record for the Board's conclusion that thepicketing constituted an inducement or encouragement of Arnold's employees"to engage in a strike or a concerted refusal . . . to use . . . transport orwork on any goods." § 8(b) (4) (C) of the Act.The Board purported to rely on our opinion in [theRoyal Typewritercase,]N.L.R.B. v. Business Machine & Office Appliance Mechanics,228 F. 2d 553(2 Cir. 1956) for the proposition that it is not necessary to find a specificintent to induce a work stoppage where that is "the inevitable result or eventhe `natural and probable consequences."' 228 F. 2d at 560.The Board stated that "the mere existence of a picket line is in most instancesa `strike signal,' " and that "it is the rare rather than the usual picket linewhich cannot be said to have this effect." It therefore seems to have concludedthat it could dispense with any evidence to support an inference of "inevitable"or "natural and probable" inducement, and seemed to hold that absent rebuttalevidence, the mere fact of picketing is sufficient to raise a presumption of in-ducement, which supports a finding of intent to induce a work stoppageIn the first place, we do not agree in that the fact of picketing alone, absentsupporting evidence of the surrounding circumstances, should raise any presump-tions as to the intent or probable consequence of the picketing. In every case,the issue is whether the picketing is likely to induce a work stoppage in theparticular context in which the picketing takes place and there must :be some in-dependent evidence supporting ,' the. inference of inducement, in addition to thefact of picketing.Any presumptions about consequences from the fact ofpicketing seem to us to be inconsistent with the approach taken inN.L.R.B. vBusiness Machines, supra.See 228 F. 2d at 560.Moreover, the context in which this picketing occurred, shows clearly that awork stoppage was not the "natural and probable consequence" of this picketing.Nothing said by the pickets, or by the placards after the November 15 certifica-tion, urged the Arnold employees or any others to go on strike.Moreover,no employee failed to cross the picket line or ceased work. . . .17N L.R Bv Local 50, Bakery 5 Confectionery Workers International Union, AFL-CIO (Arnold Bakers, Inc ),245 F 2d 542 (CA 2) 612.DECISIONSOF NATIONALLABOR RELATIONS BOARDIn spite of its reversalby the Second Circuit Court in RoyalTypewriter,the,Board has-continued to adhereto its positionwith respect to the general unlawfulimpact of secondary picketing upon, and through, secondary employees, and hasbeen affirmed by other circuit courts of appeals.18 Its most recent expression of itsview on the subject is set forth in thePerfectionMattresscase,19 inwhich (withBoard Member Fanning dissenting) it held that "the foreseeable consequence, orstated differently the natural or probable result of picketingat anentrance used inpart by [secondary] employees is to induce a strike," and that "Section 8(b) (4) (i) isnot concerned with the intention which may underlie the picketing if the picketingnecessarily has the proscribed effect of inducing" a work stoppage by an employeeor employees of a secondary employer.But undue attention should not be directed to the differences in the viewpoints ofthe Board and the Second Circuit Court of Appeals with respect to secondarypicketing under Section 8(b)(4) of the Act.For, on most points bearing upon thesituation in the present case, they have been in agreement.Thus, the court was thefirst to approve the Board'sMoore Dry Docktests, as to permissible picketing ofsecondary employers' premises 2°As to motive, the decisions of the Board and thecourt (including the RoyalTypewriterandArnold Bakersdecisions) all show thatneither the court nor the Board believes that any motive or object is essential to anunfair labor practice under Section 8(b) (4) (1) (B) of the Act, other than the ex-pressly proscribed, basic object of forcing a cessation of the secondary empolyer'sbusiness with the primary employer.What is additionally required by both theBoard and the court is a showing of such a strong tendency of the picketing to induceor encourage the secondary employees to stop work or to refuse to perform servicesin support of the union's basic illegal objective, as to warrant an order requiring theunion to stop the picketing and thus to eliminate this element of the pressure upon thesecondary employer.This may be supplied, although not necessarily, by an inde-pendent showing of an actual motive to induce and encourage the employees or byan actual work stoppage as a result of the picketing.But it may also be supplied byany other evidence demonstrating the probability that the picketing will induce,or is encouraging, the secondary employees to assist the union in the attainment of itsobjective by stopping work.Even as to this probability, the court and the Board arein agreement that the test is whether inducement and encouragement are the "normaland probable consequences," although as I have noted, the Board in thePerfectionMattresscase has also spoken of it in terms of the "foreseeable" consequences. It isat this important but narrow point, that the Board and the courtare indisagreementfor the Board has concluded that all picketing has as its "normal and probable con-sequence," the inducement and encouragement of the secondary employees, and itwould therefore prohibit all secondary picketing.The court, on the other hand, findsno justificationfor such a sweeping conclusion. It would not infer a probability ofinducementand encouragement from themerefact of picketing but would examineall elementsof the Union's conduct to determine whether there was something inthe picketing or in the circumstances surrounding the picketing to justify a con-clusion ofprobability.5.The Respondent's picketing as inducement or encouragement of the customers'employees in violation of Section 8(b) (4) (i) (B) of the ActUpon the facts found in this case, I conclude that the Respondent's picketing ofFriden's customers was violative of Section 8(b) (4) (i) (B) of the Act.An object ofthe picketing was admittedly to force the customers to refuse to permit Friden'smechanics to repair or service the customers' business machines in the normal courseof Friden's business operations, and thus to force or require the customers to ceasedoing business with Friden. Since the picketing occurred at entrances used by em-ployees of the customers and was in fact seen by them, and since the pickets' signs18 SeeN L RD v Laundry Linen Supply & Dry Cleaning Drivers, Local928(SouthernService Co ),262 F. 2d 617 (C A 9), enfg. 118 NLRB 1435),NLRB v DallasGeneralDrivers,Warehousemen & Helpers, Local No 745, AFL-CIO (AssociatedWholesaleGrocery ofDallas),264 F 2d 642 (CA 5), enfg 118 NLRB 1251 ;Brewery and BeverageDrivers and Workers Local Union No 67, International Brotherhood of Teamsters, etc(Washington Coca Cola Bottling Works Inc) v N L R.B,220 F 2d 380 (CAD C)District Distributors,Incorporated.122 NLRB 125919Perfection Mattress & Sprina Company,129 NLRB 101420N L R B v Service Trade Chauffeurs,Salesmen& Helpers Local 145, etc (HowlandDry Goods),191 F 2d 65, 68 (CA.2); NLRBv AssociatedMusicians,Local 802,AFL (GothamBroadcastingCorp (Station WINS) ),226 F. 2d 900, cert denied 352U S 962. LOCAL 459, INT'L UNION OF ELECTRICAL,RADIO, ETC.613stated that the particular customers were allowing "scabs"to service their equipment,the picketing appeal,though nominally directed"to the public only," was obviouslyof special significance and therefore clearly directed to the employees of the cus-tomers.Accordingly,Ifind that the normal and probable consequence of theRespondent's picketing,regardless of its actual effect, was to induce and encourageemployees of the customers to refuse to perform their usual services for their re-spective employers.Under the Board's decisions which I have already discussed andupon which the General Counsel and Friden primarily rely, I have therefore con-cluded that,in violation of Section 8(b) (4) (1) (B) of the Act,the Respondent'spicketing induced and encouraged persons employed by secondary employers engagedin commerce,to refuse to perform services in the course of their employment, withan object of forcing the secondary employers to cease doing business with Friden.But it is also my opinion that the Respondent's picketing induced and encouragedthe customers'employees in violation of Section 8(b) (4) (i) (B), even under themore exacting tests laid down by the Second Circuit Court of Appeals in theRoyal Typewritercase.For upon the particular facts shown by the evidence in thepresent case, it appears not only that such inducement and encouragement were thenormal and probable consequences of the picketing but that the Respondent in-tended its picketing to have this effect.Support for this view upon a proper use oftheMoore Dry Dockcriteria,is furnished in part,of course,by the facts that theRespondent treated those of Friden'scustomers who persisted in using FHden'sing that its dispute was only with Friden,and in some instances,even when noneof Friden'smechanics were at work there.These factors, it is true, were alsopresent in both theRoyal TypewriterandTexacocases.But there is additionalevidence in the instant case which shows quite clearly,that in all its actions, theRespondents treated those of Friden'scustomers who persisted in using Friden'sservices, as intermeddlers and therefore as the Respondent's opponents in its disputewith Friden,and that it was actually the Respondent's intent not merely to exertpicketing pressures directly upon the customers(as the Respondent admitted) but,in doing so,to appeal for support to the customers'employees,as well as the publicgenerally,in order to compel the customers to cease doing business with Friden.Thus in its letters to the customers and in its telephone conversations with the cus-tomers' representatives,the Respondent mistakenly relied upon the "ally doctrine,"which as I have found was inapplicable,and informed the customers that if theypermitted Friden to service their machines they would become "involved"or "en-meshed" in the labor dispute and would be picketed.Then,in picket signs directingattention to the particular customer by name as an employer permitting service ofhismachines by "scab"labor, the Respondent made it affirmatively appear that ithad a grievance against the customer.Finally, as proof that these apparent appealsto the customers'employees were not simply incidental to an attempt to inform thepublic of its dispute with Friden nor inadvertent,theRespondent,in threateningto picket noncooperative customers in its letter of January 17,1961,informed thesecustomers that,"This picket line can stop deliveries and can urge your employeesto strike while the scab is on your premises.Check with your own attorneys ifyou doubt me."Upon the foregoing considerations,I conclude that both under the Board's de-cisions and under the decisions of the Second Circuit Court of Appeals,the Re-spondent by picketing at the entrances to the office building occupied by Friden'scustomers,committed unfair labor practices within the meaning of Section8(b)(4)(i)(B) of the Act.6.The Respondent'spicketing and threats as coercion and restraint of thecustomers in violation of Section 8 (b) (4) (.ii) (B) of the ActFrom what has already been said,it is apparent and I find,that the Respondent,both by its threats of picketing and by its picketing of the customers of Friden,threatened,coerced,and restrained the customers with an object of forcing andrequiring the customers to cease doing business with Friden,and thereby committedunfair labor practices within the meaning of Section 8(b)(4)(ii)(B) of the Act.Since I have found that the Respondent also committed unfair labor practices withinthe meaning of Section 8(b)(4)(i)(B), I find no necessity for passing upon theRespondent's defense based upon the argument that picketing is violative of subdi-vision(ii)of Section 8(b)(4)(B) only when it also constitutes a violation ofsubdivision (i).IV.THE REMEDYAs I have found that the Respondent has engaged in unfair labor practices inviolation of Section 8(b)(4)(i)and (R) (B) of the Act, I shall recommend that it 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDcease and desist therefrom and take certain affirmative action to remedy the unfairlabor practices and otherwise effectuate the policies of the Act.Because other em-ployers in addition to those named in the complaint were involved in the instant vio-lations, a broad order is required to prevent a continuance or recurrence of suchviolations.Upon the basis of the foregoing findings of fact, and upon the entire record in.the case, I make the following:CONCLUSIONS OF LAW1.The following employers are employers engaged in commerce within themeaning of the Act: Friden, Novelty, U.S. Steel, Seagram, Socony, G.iinbels, Ameri-can, NBC, Lennen, Troster, Weedon, and Nielsen.2.The Respondent is a labor organization within the meaning of the Act.3.By inducing and encouraging employees of the employers named in paragraph1, above, other than Friden, to engage in strikes or refusals in the course of theiremployment, to perform services, and by threatening, coercing, or restraining saidemployers, in each case with an object of forcing or requiring these employers tocease doing business with Friden, the Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(b) (4) (i) and (ii) (B) of the Act.4.The aforesaid unfair labor practices having occurred in connection with theoperations of the employers named in paragraph 1, as set forth above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and substantially affect commerce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Altex Manufacturing Co., Inc., Artex Corp., & Metal Masters,Inc.,Divisionof Arnold Altex Aluminum Co.andShopmen'sLocalUnion No. 780 of theInternationalAssociation ofBridge, Structural and Ornamental Iron Workers, AFL-CIO.Case No. 11-CA-1740.November 22, 1961DECISION AND ORDEROn August 2,1961, Trial Examiner Ramey Donovan issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersRodgers and Fanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in this case,and hereby adopts the Trial Examiner's findings, conclusions, andrecommendations.134 NLRB No. 69.